ON PETITION FOR REHEARING.
As modified, the original opinion merely decides that, under the circumstances of this case, the *Page 720 
miners who dug coal while employed by purchasers of a mine holding under a conditional sale contract which contained stipulations that one-half of the receipts from gross sales of the coal taken out should be paid to the vendor of the mine, and that the amount thus paid should not be less than $2,500 per month, held liens for their wages superior to the lien of a mortgage on the mine, which recited that it was given for money borrowed to pay for leases, make improvements and provide working capital, and stipulated that the borrower should set aside and deposit each year, as a sinking fund for the redemption of the mortgage bonds, a sum equal to ten per centum of whatever bonds should remain outstanding at that time. No question was presented as to the personal liability of anybody for such wages, and nothing in the opinion has any reference to questions of personal liability.
Petitioner cites and relies upon Hopkins v. Hudson (1886),107 Ind. 191, 8 N.E. 91, as being inconsistent with such decision. In that case, the owners of the fee of certain 2.  coal lands leased a mine thereon to one who operated it by employing miners to dig coal, but failed to pay their wages; the owners (in the language of the court), "had nothing to do with operating the mine during the time the plaintiffs were employed therein," and the person who employed them "had, at the time the laborers were employed and the work done, no other interest in the property except that of a lessee." It was held that the lien of the miners employed by one whose sole interest and authority arose from the fact that he was a lessee did not attach to the interest of lessors who owned the mine but were not in any way concerned in its operation. But the case of Warren
v. Sohn (1887), 112 Ind. 213, 13 N.E. 863, was decided little more than a year later, by the same bench of judges who made the decision in Hopkins v. Hudson, *Page 721 supra, and expressly decided that where a mortgage was given by a mining company on a coal mine which it owned, and "the corporate name of the mortgagor, and the character and description of the mortgaged property, were such as clearly indicated to the mortgagees, and those claiming under them, that such property was intended to be used, and could only be used by its owner, in its coal mines in this state, for the purposes of mining coal," the express provisions of the statute (§ 8596 Burns 1914, Acts 1905 p. 80), gave to the miners employed by such owner a lien for wages earned in digging coal during a period of two months, superior to the lien of the mortgage. The result reached in one of these cases was not inconsistent with what was actually decided in the other, and any seeming discrepancy between what was decided in one and what was said in deciding the other was probably due to an application of general terms to specific facts. The language of an opinion must be restricted to the facts of the case then before the court, and a decision is authority only to that extent; not as to what may be said by way of reasoning and illustration in reaching the conclusion announced.Lucas v. Board, etc. (1873), 44 Ind. 524, 541; City of TerreHaute v. Burns (1917), 70 Ind. App. 712, 117 N.E. 519.
The facts of the case of Hopkins v. Hudson, supra, were so different from the facts of the case at bar, and from the facts of the case of Warren v. Sohn, supra, that what was said in deciding that case cannot be accepted as controlling in this one.
The petition for a rehearing is overruled. *Page 722